UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 6)* MMC Energy, Inc. (Name of Issuer) Common Stock, $.001 par value per share (Title of Class of Securities) 55312Q208 (CUSIP Number) January 2, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ý Rule 13d-1(c) ¨ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting persons initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934 (Act) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 (1) Names of Reporting Persons. STEPHENS INVESTMENT MANAGEMENT, LLC (a) £ (2) Check the Appropriate Box if a Member of a Group (See Instructions) (b) £ (3) SEC Use Only (4) Citizenship or Place of Organization DELAWARE NUMBER OF (5) Sole Voting Power 2,702,192 SHARES BENEFICIALLY (6) Shared Voting Power 0 OWNED BY EACH REPORTING (7) Sole Dispositive Power 2,702,192 PERSON WITH (8) Shared Dispositive Power 0 (9) Aggregate Amount Beneficially Owned by Each Reporting Person 2,702,192 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) £ (11) Percent of Class Represented by Amount in Row (9) 19.1% (12) Type of Reporting Person (See Instructions) OO 2 (1) Names of Reporting Persons. PAUL H. STEPHENS (a) £ (2) Check the Appropriate Box if a Member of a Group (See Instructions) (b) £ (3) SEC Use Only (4) Citizenship or Place of Organization UNITED STATES NUMBER OF (5) Sole Voting Power 0 SHARES BENEFICIALLY (6) Shared Voting Power 2,702,192 OWNED BY EACH REPORTING (7) Sole Dispositive Power 0 PERSON WITH (8) Shared Dispositive Power 2,702,192 (9) Aggregate Amount Beneficially Owned by Each Reporting Person 2,702,192 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) £ (11) Percent of Class Represented by Amount in Row (9) 19.1% (12) Type of Reporting Person (See Instructions) IN 3 (1) Names of Reporting Persons. P. BARTLETT STEPHENS (a) £ (2) Check the Appropriate Box if a Member of a Group (See Instructions) (b) £ (3) SEC Use Only (4) Citizenship or Place of Organization UNITED STATES NUMBER OF (5) Sole Voting Power 0 SHARES BENEFICIALLY (6) Shared Voting Power 2,702,192 OWNED BY EACH REPORTING (7) Sole Dispositive Power 0 PERSON WITH (8) Shared Dispositive Power 2,702,192 (9) Aggregate Amount Beneficially Owned by Each Reporting Person 2,702,192 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) £ (11) Percent of Class Represented by Amount in Row (9) 19.1% (12) Type of Reporting Person (See Instructions) IN 4 (1) Names of Reporting Persons. W. BRADFORD STEPHENS (a) £ (2) Check the Appropriate Box if a Member of a Group (See Instructions) (b) £ (3) SEC Use Only (4) Citizenship or Place of Organization UNITED STATES NUMBER OF (5) Sole Voting Power 0 SHARES BENEFICIALLY (6) Shared Voting Power 2,702,192 OWNED BY EACH REPORTING (7) Sole Dispositive Power 0 PERSON WITH (8) Shared Dispositive Power 2,702,192 (9) Aggregate Amount Beneficially Owned by Each Reporting Person 2,702,192 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) £ (11) Percent of Class Represented by Amount in Row (9) 19.1% (12) Type of Reporting Person (See Instructions) IN 5 (1) Names of Reporting Persons. ORPHAN FUND, L.P. (a) £ (2) Check the Appropriate Box if a Member of a Group (See Instructions) (b) £ (3) SEC Use Only (4) Citizenship or Place of Organization DELAWARE NUMBER OF (5) Sole Voting Power 1,147,791 SHARES BENEFICIALLY (6) Shared Voting Power 0 OWNED BY EACH REPORTING (7) Sole Dispositive Power 1,147,791 PERSON WITH (8) Shared Dispositive Power 0 (9) Aggregate Amount Beneficially Owned by Each Reporting Person 1,147,791 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) £ (11) Percent of Class Represented by Amount in Row (9) 8.1% (12) Type of Reporting Person (See Instructions) PN 6 (1) Names of Reporting Persons. NANOCAP AQUA FUND, L.P. (a) £ (2) Check the Appropriate Box if a Member of a Group (See Instructions) (b) £ (3) SEC Use Only (4) Citizenship or Place of Organization DELAWARE NUMBER OF (5) Sole Voting Power 844,965 SHARES BENEFICIALLY (6) Shared Voting Power 0 OWNED BY EACH REPORTING (7) Sole Dispositive Power 844,965 PERSON WITH (8) Shared Dispositive Power 0 (9) Aggregate Amount Beneficially Owned by Each Reporting Person 844,965 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) £ (11) Percent of Class Represented by Amount in Row (9) 6.0% (12) Type of Reporting Person (See Instructions) PN 7 (1) Names of Reporting Persons. NANOCAP QUALIFIED FUND, L.P. (a) £ (2) Check the Appropriate Box if a Member of a Group (See Instructions) (b) £ (3) SEC Use Only (4) Citizenship or Place of Organization DELAWARE NUMBER OF (5) Sole Voting Power 0 SHARES BENEFICIALLY (6) Shared Voting Power 0 OWNED BY EACH REPORTING (7) Sole Dispositive Power 0 PERSON WITH (8) Shared Dispositive Power 0 (9) Aggregate Amount Beneficially Owned by Each Reporting Person 0 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) £ (11) Percent of Class Represented by Amount in Row (9) 0% (12) Type of Reporting Person (See Instructions) PN 8 Item 1(a). Name of Issuer: MMC Energy, Inc. Item 1(b). Address of Issuers Principal Executive Offices: 26 Broadway, Suite 907 New York, NY 10004 Item 2(a). Names of Persons Filing: Stephens Investment Management, LLC (SIM) Paul H. Stephens (Paul Stephens) P. Bartlett Stephens (Bart Stephens) W. Bradford Stephens (Brad Stephens) Orphan Fund, L.P. (Orphan) Nanocap Aqua Fund, L.P. (Aqua) Nanocap Qualified Fund, L.P. (Nanocap Qualified) Item 2(b). Address of Principal Business Office or, if none, Residence: The principal business address of each reporting person is One Ferry Building, Suite 255, San Francisco, CA 94111. Item 2(c). Citizenship: Reference is made to Item 4 of pages 28 of this Schedule 13G (this Schedule), which Items are incorporated by reference herein. Item 2(d). Title of Class of Securities: Common Stock, $.001 par value per share Item 2(e). CUSIP Number: 55312Q208 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: ¨ (a) Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). ¨ (b) Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). ¨ (c) Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). ¨ (d) Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). ¨ (e) An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); ¨ (f) An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); ¨ (g) A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); ¨ (h) A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); ¨ (i) A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); ¨ (j) Group, in accordance with §240.13d-1(b)(1)(ii)(J). 9 Item 4. Ownership. Reference is hereby made to Items 5-9 and 11 of pages 2 - 8 of this Schedule, which Items are incorporated by reference herein. The securities to which this Schedule relates (the Securities) are owned by certain investment limited partnerships, including Orphan and Aqua, for which SIM serves as general partner and investment manager. SIM, as those investment limited partnerships general partner and investment manager, and Paul Stephens, Brad Stephens and Bart Stephens, as managing members and owners of SIM, may therefore be deemed to beneficially own Securities owned by such investment limited partnerships for the purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the Act), insofar as they may be deemed to have the power to direct the voting or disposition of those Securities. Neither the filing of this Schedule nor any of its contents shall be deemed to constitute an admission that SIM, Paul Stephens, Brad Stephens or Bart Stephens is, for any other purpose, the beneficial owner of any of the Securities, and each of SIM, Paul Stephens, Brad Stephens and Bart Stephens disclaims beneficial ownership as to the Securities, except to the extent of his or its pecuniary interests therein. Under the definition of beneficial ownership in Rule 13d-3 under the Act, it is also possible that other individual executive officers or members of the foregoing entities might be deemed the beneficial owners of some or all of the Securities insofar as they may be deemed to
